DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered. Accordingly, claims 1-3, 10-13, 15, 20, 25, 30-35, and 37-47 remain pending, claims 1, 11-13, 31-32, 34-35, 37-38, 40, and 44, have been amended, and claims 50*-51 have been added.
*see rejection under 112(d) below.
Response to Arguments
Applicants remarks in reference to the advisory action
Applicant’s arguments with respect to claim(s) 1 filed 01/14/2022 have been considered, but are not persuasive since in contrary to applicant’s assertion that the amendments are consistent with those discussed during the interview conducted on 10/21/2021, applicant is directed to the interview summary for the above referenced interview which was mailed on 10/27/2021, with specific reference to the points 1-3, which are provided below for applicant’s convenience:
“1. Outputting an additional advanced signal before the start of manual contrast 
2. Clarifying that the second indication instructs the user to terminate manual contrast administration.
3. The outputting advanced signal “for a predetermined period” after the computing, being tied to the previously recited computing step.”
It is noted that none of the above discussed amendments are present in any of the independent claims with the same specificity, therefore due to the current language of the independent claims, the claims are interpreted under the broadest reasonable interpretation.
Response to arguments under claim interpretation under 35 USC 112(f)
Applicant’s arguments filed 01/14/2022 with respect to the claim interpretation have been considered, but are not persuasive because applicant’s statement that they “do not necessarily agree with this interpretation” is not a sufficient or substantive response. The claims remain interpreted according to the analysis with respect to MPEP 2181 set forth previously.
Response to arguments under 35 USC 112
In response to applicant’s amendments to claims 12, 32, and 35 filed 01/14/2022, the indefiniteness rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 41 filed 01/14/2022 have been considered, but are moot as the indefiniteness rejection for claim 41 has been updated, please see the rejection below.
Response to arguments under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 01/14/2022 have been considered but are not persuasive.

“Kuth is silent, however, regarding the measurement time interval of Kuth ‘being output a defined time before the second indication is output,’ as is the case with the claimed ‘advance signal.’ For example, the speed at which the piston travels through the cylinder, providing the basis for the measurement time interval of Kuth, corresponds to the amount of pressure applied to the piston by an operator of the injector. Accordingly, the time at which the measured interval of Kuth is output varies according to the pressure applied to the piston by the operator, rather than ‘being output a defined time before the second indication is output,’ as is the case with the claimed ‘advance signal.’ Thus, the measured time interval of Kuth is not tantamount to the claimed ‘advance signal.’” (Emphasis added)

In response, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
In contrary to applicant’s assertion, Kuth discloses in [0011] that the detection fill state of the injector is independent of the speed of emptying. Additionally, applicant’s cited remarks appear to suggest that “a defined time” is necessarily a singular or fixed defined time. In a claim reciting open-ended “comprising” transitional phrasing, the articles “a” or “an” are taken to mean “one or more” (see Baldwin Graphic Systems v. Siebert (No. 07-1262, January 15, 2008)). In this case, the “defined time” encompasses time(s) determined by the operation of the injector. The claim language does not exclude the “defined time” varying according to different conditions of use, contrary to what applicant’s remarks suggest.
Further, the applicant has not claimed how the “defined time” has been determined and/or established in the claim, and the limitation is unclear. See the rejection under 112 below. Therefore, under the broadest reasonable interpretation, the cited subject matter of the prior 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“an acquisition unit” in claim 13; 
“a processing unit” in claims 13;
“a signaling unit" in claims 13, 40-41;
“a control device” in claims 38, 44-45
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, including but not limited to the “acquisition unit” including a CT machine (see [0029] of the PG pub); the “processing unit” ; the “signaling unit" including a lamp (see [0067])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the phrase “wherein the signaling unit is configured to display a countdown as the advanced signal” in lines 1-3, which renders the claim indefinite because it is unclear if signaling unit configures the advance signal to be displayed as a countdown is displayed on the signaling unit or a separate device, as the apparatus of independent claim 13, on which claim 40 is dependent via the chain of dependency from claim 40, does not disclose a display structure or a structure capable of performing the function of displaying the advance signal.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 recites “wherein the second indication instructs a user to terminate the manual contrast administration” in lines 1-2, which fails to further limit claim 1 on which claim 50 is dependent, as claim 1 already recites “the second indication instructing termination of the manual contrast administration” in lines 10-11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 10-12, 20, 25, 30-35, 46, 47-49, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of “mental processes” without significantly more. 
Claim 1 recites the steps of determining a start time for starting manual contrast administration, computing an end time for ending the manual contrast administration, outputting a first indication at the start time, outputting an advance signal after the computing, and outputting a second indication at the end time each cover performance of the limitation in the mind and therefore encompass a mental process under the broadest reasonable Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011). For example, both the “determining” and the “computing”, as drafted, steps in the context of the claim encompass mental processes under BRI where a practitioner may manually calculate when to start and end manual contrast administration. Similarly, the steps for “outputting”, as drafted, in the context of the claim encompass mental processes under BRI a practitioner manually outputting any indication or advance signal known in the art to help guide the practitioner in performing the steps of the claimed method.
This judicial exception is not integrated into a practical application because the claim does not recite any elements that integrate the abstract idea(s) into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract ideas to affect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, this additional element does not 
The recited additional step of “performing a medical imaging scan” is considered to be directed to a nominal data acquisition step or mathematical processing of acquired data, both which are forms of an abstract idea when not incorporated into a practical application, and is insufficient in amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional step of “performing” a “medical imaging scan” is considered to be generic and routine in the art of medical diagnostics. Mere instructions to apply an exception when there are no claimed features that provide elements to identify improvements to these data acquisition step based on the mental processes claimed cannot provide an inventive concept. The claim is not patent eligible.
The examiner notes that dependent claims 2, 3, 10, 30, and 33 are directed to the step of determining the start time for starting the manual contrast administration which is recites as being “based on a manual or automatic start of the medical imaging scan of the body” would also now be a form of mathematical (diagnostic) calculation type abstract idea, the start time being “based”/calculated from the start time for starting the manual contrast administration, and the end time being “based”/calculated from a characteristic time interval which is in turn “based”/calculated on a flow model. And in the current claims, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “based”/calculated, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. And while dependent claim 47 is directed to the computing the end I,off = TE – ΔT. And in the current claim, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while the end time is calculated “according to” the mathematical equation, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to affect a particular treatment or provide a diagnostic for a disease or medical condition.
Additional Dependent claims 11-12, 20, 25, 31-32, 34-35, 46, 48-49, and 51 of claim 1 are also rejected due to their dependency in light of the rejection above.
Claims 13, 15, and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of “mental processes” without significantly more. 
Claim 13 recites the steps of determine a start time for starting manual contrast administration, compute an end time for ending the manual contrast administration, outputting a first indication at the start time, outputting an advance signal after the computing, and outputting a second indication at the end time each cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing unit” and “a signaling unit”, nothing in the claim element precludes the step from practically being performed in the mind and therefore encompass a mental process under the broadest reasonable interpretation (BRI). Additionally, the recited function(s) performed by the steps of the claim do not recite nor require a level of complexity that would preclude the steps from being performed mentally or with pen/paper.  
That is, other than reciting “a processing configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, both the 
This judicial exception is not integrated into a practical application because the claim only recites the additional element – using a processing unit to perform the “determine”, “compute”, and using a signaling unit to perform the “output” steps. Both the processing unit and the signaling unit in the above steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions of determining and computing time points and outputting generic instructional information to instruct the performance of the steps outlined in the claim) such that they both amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And the additional elements do not integrate the abstract idea(s) into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract ideas to effect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the 
The additional element included in the claim of the acquisition unit being used to “perform” the step of a “medical imaging scan”. The acquisition unit is used to perform in the medical imaging scan steps does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer (acquisition unit) which is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, acquisition unit used to “perform” the medical imaging scan is considered to be generic and routine in the art of medical diagnostics. Mere instructions to apply an exception when there are no claimed features that provide elements to identify improvements to these data acquisition step based on the mental processes claimed cannot provide an inventive concept. The claim is not patent eligible.
The examiner notes that dependent claim 15 is directed to the step of computing the end time being “based”/calculated from a characteristic time interval which is in turn “based”/calculated on a flow model. And in the current claim, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “based”/calculated, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition.
Additional dependent claims 39-41 of claim 13 are also rejected due to their dependency 
Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of “mental processes” without significantly more. 
The recited steps of determining a start time for starting manual contrast administration, computing an end time for ending the manual contrast administration, outputting a first indication at the start time, outputting an advance signal after the computing, and outputting a second indication at the end time each cover performance of the limitation in the mind and therefore encompass a mental process under the broadest reasonable interpretation (BRI), since they can be performed mentally or with pen/paper and also since the claim is devoid of any reference to a computer or any other physical component for performing these functions by executing the above steps. Additionally, the recited function(s) performed by the steps of the claim do not recite nor require a level of complexity that would preclude the steps from being performed mentally or with pen/paper.  Therefore, methods which can be performed entirely in the human mind are unpatentable “because computational methods which can be performed entirely in the human mind are the types of methods that embody the ‘basic tools of scientific and technological work’ that are free to all men and reserved exclusively to none”. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011). For example, both the “determining” and the “computing”, as drafted, steps in the context of the claim encompass mental processes under BRI where a practitioner may manually calculate when to start and end manual contrast administration. Similarly, the steps for “outputting”, as drafted, in the context of the claim encompass mental processes under BRI a practitioner manually outputting any indication or 
This judicial exception is not integrated into a practical application because the claim does not recite any elements that integrate the abstract idea(s) into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract ideas to effect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The recited additional step of “timing an operation of an x-ray imaging device for performing an x-ray imaging scan of the body” is considered to be directed to a nominal data acquisition step or mathematical processing of acquired data, both which are forms of an abstract idea when not incorporated into a practical application, and is insufficient in amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional step of “performing” an “x-ray imaging scan” is considered to be generic and routine in the art of medical diagnostics. Mere instructions to apply an exception when there are no claimed features that provide elements to identify improvements to these data acquisition step based on the mental processes claimed cannot provide an inventive concept. The claim is not patent eligible.
Claims 38 and 42-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of “mental processes” without significantly more. 

That is, other than reciting “the control device configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, both the “determine” and the “compute”, as drafted, steps in the context of the claim encompass mental processes under BRI where a practitioner may manually calculate when to start and end manual contrast administration. Similarly, for example, but for the “the control device configured to” language, the “output” steps in the context of this claim encompass mental processes under BRI a practitioner manually output any indication or advance signal known in the art to help guide the practitioner in performing the steps as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only 
The additional element included in the claim of the “x-ray imaging modality” which is used to “perform” the step of a “x-ray imaging scan of the body”. The x-ray imaging modality is used to perform in the x-ray imaging scan step does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer (x-ray imaging modality) which is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, acquisition unit used to “perform” the x-ray imaging scan of the body is considered to be generic and routine 
The examiner notes that dependent claim 42 is directed to the step of computing the end time being “based”/calculated from a characteristic time interval which is in turn “based”/calculated on a flow model. And in the current claim, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “based”/calculated, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition.
Additional dependent claims 43-44 of claim 38, are also rejected due to their dependency in light of the rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-13, 15, 20, 25, 30-33, 34-35, 39-41, and 46-49, are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US20130012814, cited in the applicant’s IDS, hereafter “Taguchi”), in view Kuth (US20040068176), further in view of Rousso et al. (US20140163368, hereafter “Rousso”). 
Regarding claims 1 and 13, Taguchi teaches a method (“method of controlling an image diagnostic apparatus includes” [0017]) and an apparatus (“an image diagnostic apparatus” [0016]) for capturing medical images of a body (“a method of controlling an image diagnostic apparatus includes: acquiring data corresponding to a temporal change in density of a contact agent injected into an object [body]” [0017]), the body being an object from where biological data is collected therefrom (“where such components acquire X-ray absorption data, as the biological data, from an object being diagnosed” [0022]) comprising:
an acquisition unit (“The density change acquisition unit is configured to acquire data
corresponding to a temporal change in density of a contact agent injected into an object” [0016]), performing a medical imaging scan of the body (“acquiring [performing] data corresponding to a 
determine a start time for starting manual contrast administration (S3 in FIG. 5); and 
a signaling unit (“The control unit 4” [0024]), coupled to the acquisition unit (see FIG. 1), the signaling unit configured to 
output necessary information regarding the contrast imaging (“The control unit 4 has additional functions including a function of controlling the data acquisition system 3 for the contrast imaging based on the trigger signal outputted from the data processing system 5 and a function of providing the display unit 7 and other devices with information necessary for the contrast imaging [e.g. when the contrast is injected]” [0024]), 
outputting a signal to indicate at least one of starting the medical imaging scan (“the trigger generating unit 10 has a function of outputting a produced trigger signal to the control unit 4. Being provided with a trigger signal, the control unit 4 is able to start scan, change imaging mode, or output necessary information” [0032]) after an end time for the medical imaging scan of the body (“and a function of controlling the data processing system 5 to end the imaging [end time] when the index showing the contrast effect becomes equal to or less than the given value” [0024]), but does not explicitly disclose the body being a human body or body of an animal; nor is the necessary information that output in Taguchi is not expressly disclosed as being output as a first indication, and the first indication is output by a signaling unit configured to output the first indication at the start time indicating performance of manual contrast expressly disclosed as output as an advance signal after computing the end time, output a second indication at the end time for ending the manual contrast administration and the second indication termination of the manual contrast administration, and the advance signal being output a defined time before the second indication is output.
However, in the same field of endeavor, Kuth teaches the body being a human body or body of an animal (see human patient 11 in FIG. 1);
the signaling unit configured to (“the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection, and that is transmitted to an imaging medical examination device 17” [0034])
output a first indication* at the start time ([0034] control unit 4 applies a signal to a signal output 15 as an indication of the start time of the injection) indicating performance of the manual contrast administration ([0010] a signal is generated at specific point in time, when the arrangement detects that the container is still occupied/full by the substance/contrast agent), and 
output an advance signal** after computing an end time ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended),
output a second indication*** at the end time ([0010] a signal is generated at ꝉ is provided indicating different points in timeꝉꝉ and time intervalsꝉꝉ of the injection procedure such as, e.g. the time intervalꝉꝉ between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signalsꝉ course of the injection advanceꝉ of the end of the injection, *the limitation has been interpreted include any known type of indication known in the art capable of performing the function to indicate the start time manual injection is to be performed,**the limitation has been interpreted include any known type of signal output after computing an end time which is output in advance of the second indication, ***the limitation has been interpreted include any known type of indication known in the art capable of performing the function to indicate the end time manual injection performing is to be stopped. ꝉthe terms are being interpreted to read on the limitation “advance signal”, ꝉꝉthe terms are being interpreted to read on the limitation “defined time” under the broadest reasonable interpretation as the claim as not recited the structure how the “defined time” has been determined).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by Taguchi with the body being a human body or body of an animal and signaling unit being configured to output a first indication at the start time indicating performance of manual contrast administration, output an advance signal after computing the end time, output a second indication at the end time for ending the manual contrast administration and the second indication termination of the manual contrast administration, and the advance signal being output a defined time before the second indication is output as taught by Kuth in order to improve temporal coordination of a bolus injection with the start of a measurement with a radiological examination device ([0009] of Kuth).
Modified Taguchi does not explicitly disclose the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration and the second indication instructing termination of the manual contrast administration.
However, in the same field of endeavor, Rousso teaches the contrast administration being manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]),
output a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file” 
output a second indication at the end time for ending the manual contrast administration ([1189] outputting an indication at the finish of the contrast administration/injection), the second indication instructing termination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189], and see [1178] conveying instructions relating to the  time of dose preparation and scheduled imaging time and [1189] a mark/signal indicating the end of injection as provided by the [1186] transceiver to the controller in order to stop  the injection of the contrast agent  in response to input of an injection stop instruction from [1513] the user according to the calibration settings based on radiation readings) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), the second indication being an ending of the first indication (“Preferably a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by modified Taguchi with the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, and output a second indication at the end time for ending the manual contrast administration, the second 
Regarding claim 2, modified Taguchi substantially discloses all the limitations of the claimed invention, specifically, modified Taguchi discloses wherein the determining determines the start time for starting the start of the contrast administration  (“a start signal SS can be transmitted by the control and processing unit 10 to the contrast medium administration unit 18” [0106]), based on an automatic start of the medical imaging of the body (“The control unit 4 is capable of controlling [automatic] the data acquisition system 3 based on a trigger signal outputted from the data processing system 5, whereby the control unit 4 is given a function of enabling the data acquisition system 3 to perform an imaging scan and a pre-scan carried out prior to the imaging scan” [0023]).
Regarding claim 3, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein a start of the medical imaging scan of the body is based on the start time for starting the contrast administration (“Synchronizing with camera acquisition allows better spatio-temporal coverage, as the injection and the scanning plans may be optimized together” [1129]).
Regarding claim 10, 15, 30, and 33, modified Taguchi substantially discloses all the limitations of the claimed invention, specifically, modified Taguchi discloses the characteristic time interval is based on a flow model (“changes in the CT value within a ROI (Region Of Interest) 
Regarding claims 11, 31, 34, and 40, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the signaling unit (“the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection, and that is transmitted to an imaging medical examination device 17” [0034]) is configured to output the advance signal after* outputting the first indication ([0035] illustrated in FIG. 2 is the injector 3A which includes piston 5A and cylinder 7A and mounted fiber-optic switch which includes the control unit 4A having the to the light source 23 and the light sensor 25 connected by the light conductor 21 to the injector 3A which monitors further points in piston 5A in a time-dependent fill state to detect the course of the injection by monitoring light emitted from the light source 23 which traverses with certain losses from cylinder seven a with the subject to be injected,*the term has been interpreted to read on the “the advance signal” being output after the “outputting” of “the first indication”  as the advance signal is interpreted the light signal represented by the visualization of the emitted light traversing along with the movement of the cylinder from the starting point the cylinder having corresponding light emitted [first indication] over the course of the injection, therefore the advance signal/traversing of light emitted over the course of the injection occurs only after the injection has started when the light is first emitted [first indication]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by modified Taguchi 
Regarding claims 12, 32, and 35, modified Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the signaling unit is configured to display a countdown as the advance signal (“light from the light source 23 is emitted into the light conductor 21 in the control unit 4A. The light conductor 21 conducts the light to the face at the output [display] of the injector 3A. There, the light traverses [the countdown starts], with certain losses the cylinder 7A with the substance to be injected, and is finally conducted from a second part of the light conductor 21 to the light sensor 25, which is likewise located in the control unit 4A. As soon as the piston 5A reaches the end of the cylinder 7A, it blocks the transfer of light to the light sensor 25 [display of countdown]. This generates an electronic signal [advance signal] in the control unit 4A with the information that the piston 5A has completely filled the reservoir of the injector 3A. This means that no more substance is available and the injection is ended” [0035]).
Regarding claims 20, 25, and 39, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]), and wherein the computing the end time ([1189] a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration) for ending the manual contrast administration ([1862] the time in which one radiotracer is expected to peak and the other to diminish, etc. In particular, the 
Regarding claim 41, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the signaling unit is 
Regarding claim 46, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein each* of the first indication and the second indication is a visual indication or an acoustic indication ([1186] the syringe includes an indicator for providing a visual or audible indication that the contrast agent is being administered).
*It is noted that the claim is interpreted in the alternate, as it is presently constructed, requiring the first and second indications to only be one of a visual indication, a haptic indication or an acoustic indication, not all three.
Regarding claim 47, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein the computing the end time for ending the manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182], [1189] I,off = TE - ΔT, TI,off representing the end time for ending the manual contrast administration, TE representing the end time for the medical imaging scan, and ΔT representing a characteristic time interval (see [0028], [0038], [0041-0043] and [0066]).
Regarding claim 48, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the outputting the advance signal outputs the advance signal at a determined period before the outputting the second indication ([0022] electronic advance signal information is provided to indicate certain/predetermined points in time and time intervals of the injection procedure such as, e.g. the time interval between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals course of the injection advance of the end of the injection).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by modified Taguchi with the outputting the advance signal outputs the advance signal at a determined period before the outputting the second indication as taught by Kuth in order to improve temporal coordination of a bolus injection with the start of a measurement with a radiological examination device ([0009] of Kuth).
Regarding claim 49, modified Taguchi substantially discloses all the limitations of the claimed invention, specifically, modified Taguchi discloses further comprising a change of the  
Claims 37-38 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kuth, in view of Rousso, further in view of Tsukagoshi (US20100292570).
Regarding claim 37, Kuth discloses a method, comprising:
outputting a first indication (“the arrangement detecting the fill state has a signal [indication] output for control data, in particular for control of an imaging examination device” [0024]) performance (“a timing element [operating state of a medical machine] to evaluate the time curve of the injection, in particular to measure the time between the beginning and the end of the injection [in order to indicate performance]” [0022] and “The switches 12 are connected to the control unit 4 and communicate [indicate] to the control unit 4 that the piston 5 has reached the point and thus that the reservoir is filled [to perform administration]” [0033]) of manual administration of a contrast agent to a body (“The substance [contrast agent] is intravenously injected [administration] into the patient 11” [0033]), the outputting of the first indication outputs the first indication at a start time for the starting of the manual contrast administration of the contrast agent (“the arrangement detecting the fill state has a signal start and end times, duration) that can be directly transmitted to an examination device is available at the signal output [first indication]” [0024], the end time for ending the administration of the contrast agent computer based on an end time for ending an x-ray imaging scan of the body;
output an advance signal after computing an end time for administration of the contrast agent ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended); and
outputting a second indication instructing the termination of the manual administration of the contrast agent (“a timing element [operating state of a medical machine] to evaluate the time curve of the injection, in particular to measure the time between the beginning and the end of the injection [termination of the manual administration]” [0022]), the outputting second indication outputs a second indication at an end time for ending the manual administration of the contrast agent (“the arrangement detecting the fill state has a signal [indication] output for control data, in particular for control of an imaging examination device. For example, information [indication] about [starting of] the injection procedure (start and end times, duration) that can be directly transmitted to an examination device is available at the signal output [second indication]” [0024], and see Abstract which discloses system for the control of manual injection of a substance into a patient with a manually operated injector), and the * is provided indicating different points in time** and time intervals** of the injection procedure such as, e.g. the time interval** between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals* course of the injection advance* of the end of the injection, *the terms are being interpreted to read on the limitation “advance signal”, *the terms are being interpreted to read on the limitation “defined time” under the broadest reasonable interpretation); but does not explicitly disclose outputting a first indication at the start time that is instructing performance of the manual contrast administration, and outputting a second indication at the end time for ending the manual contrast administration, the second indication that is instructing termination of the manual contrast administration, the second indication being an ending of the first indication.
However, in the same field of endeavor, Rousso teaches the contrast administration being manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]),
outputting a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file” [1189]) instructing performance of the manual contrast administration 
outputting a second indication at the end time for ending the manual contrast administration ([1189] outputting an indication at the finish of the contrast administration/injection), the second indication instructing termination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189], and see [1178] conveying instructions relating to the  time of dose preparation and scheduled imaging time and [1189] a mark/signal indicating the end of injection as the provided by the [0038] scan controller in order to stop  the injection of the contrast agent  in response to input of an injection stop instruction from the user) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), the second indication being an ending of the first indication (“Preferably a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Kuth with the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, and output a second indication at the end time for ending the manual contrast administration, the second indication instructing termination of the manual contrast administration, the second indication being an 
Modified Kuth does not explicitly disclose the end time for ending the manual administration of the contrast agent; and a x-ray image device being the image device in the timing operation of an imaging device for performing an x-ray imaging scan of the body based on the start time for starting the manual administration of the contrast agent.
However, in the same field of endeavor, Tsukagoshi teaches the end time for ending the administration of the contrast agent (“the scan controller 28 executes the main scan from the time T.sub.0 when the main scan is started to a time T.sub.1 after a lapse of a predetermined time. For example, the scan controller 28 ends the main scan at the time T.sub.1, which is later than the time T2 when the CT value becomes the stopping CT value A. Thus, injection of the contrast agent by the injector 5 is stopped at the time T.sub.2 during a period (from the time T.sub.0 to the time T.sub.1) when the main scan is executed” [0063]); and
timing operation of an x-ray imaging device for performing the x-ray imaging scan of the based on the start time for starting the administration of the contrast agent (“In imaging by the X-ray CT apparatus, the timing of flow of the contrast agent into the target organ is determined to start a scan (may be referred to as the "main scan" hereinafter) and acquire image data” [0007] and “FIG. 4 is a view for describing the timing to start imaging and the timing to end imaging in accordance with the concentration of a contrast agent in the embodiment of the present invention, and is a graph showing change in concentration of the contrast agent in a region of 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Kuth with the end time for ending the administration of the contrast agent and the timing of the operation of an x-ray imaging device for performing the x-ray imaging scan of the body based on the start time for starting the administration of the contrast agent as taught by Tsukagoshi in order to reduce the wasted contrast agent while imaging with the contrast agent frown into the target site ([0063] of Tsukagoshi).
Regarding claim 38, Kuth discloses an apparatus for capturing medical images of a body, the body being a human body (“an imaging medical examination device 17” [0034] and see FIG. 1, item 11 of human patient), the apparatus comprising: an imaging modality configured to perform an imaging scan of the body; and a control device coupled to the imaging modality (“the portion of the imaging region in which the marker 31 is located can be selectively imaged with the medical examination device. The information about the size of the marking volume 31A, and therewith about the fill state of the marker 31…and be used to control the medical examination device 17C” [0048]), the control device configured to determine a start time for starting manual contrast administration  (“information about the injection procedure (start and end times, duration) that can be directly transmitted [once determined] to an examination device is available at the signal output” [0024], also see [0033]), and 
output a first indication performance of manual administration of a contrast agent to a body (“the arrangement detecting the fill state has a signal output for control data, in particular for control of an imaging examination device. For example, information about the injection 
output an advance signal after computing an end time ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended), and 
output a second indication (“the arrangement detecting the fill state has a signal [indication] output for control data, in particular for control of an imaging examination device. For example, information [indication] about [starting of] the injection procedure (start and end times, duration) that can be directly transmitted to an examination device is available at the signal output [second indication]” [0024]) at the end time instructing termination of the manual contrast administration (“The arrangement to detect the fill state can have a timing element to evaluate the time curve of the injection, in particular to measure the time between the beginning and the end of the injection. This allows an evaluation of the time curve of the injection and has the advantage of making the * is provided indicating different points in time** and time intervals** of the injection procedure such as, e.g. the time interval** between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals* course of the injection advance* of the end of the injection, *the terms are being interpreted to read on the limitation “advance signal”, *the terms are being interpreted to read on the limitation “defined time” under the broadest reasonable interpretation); but does not explicitly disclose the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, and output a second indication at the end time instructing determination of the manual contrast administration, the second indication being an ending of the first indication.
However, in the same field of endeavor, Rousso teaches the contrast administration being manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]),
output a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP 
output a second indication at the end time instructing determination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189] and see [1863-1864] where the injection time plan is controlled and adjusted in response to voxel readings in particular the injection time plan can detect the best timing to begin and stop the injection) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), the second indication being an ending of the first indication (“Preferably a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Kuth with the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, and output a second indication at the end time instructing determination of the manual contrast administration, the second indication being an ending of the first indication as taught by Rousso in order to provide the injection profile in one or more fixed periods (frequencies) selected to fit the expected kinetic profile, and to keep the concentration in the blood controlled so as to produce a desired spectral 
Modified Kuth does not explicitly disclose the imaging modality being configured to perform an x-ray imaging scan of the body and to compute an end time for ending the manual contrast administration.
However, in the same field of endeavor, Tsukagoshi teaches an imaging modality being an x-ray imaging modality configured to perform an x-ray imaging scan of the body (“In imaging by the X-ray CT apparatus, the timing of flow of the contrast agent into the target organ is determined to start a scan (may be referred to as the "main scan" hereinafter) and acquire image data” [0007] and “FIG. 4 is a view for describing the timing to start imaging and the timing to end imaging in accordance with the concentration of a contrast agent in the embodiment of the present invention, and is a graph showing change in concentration of the contrast agent in a region of interest of a subject” [0023]) and to compute an end time for ending the contrast administration (“The scan controller 28 executes the main scan from the time T0 that the main scan is started to the time T1 after a lapse of a predetermined time. The scan controller 28 ends the main scan at the time T1, which is later than a time T3 at the peak point” [0068] and see difference between T3 and T1 in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Kuth with the imaging modality being an x-ray imaging modality configured to perform an x-ray imaging scan of the body and to compute an end time for ending the contrast as taught by Tsukagoshi in order to reduce the wasted contrast agent while imaging with the contrast agent frown into the target site ([0063] of Tsukagoshi).

Regarding claim 43, modified Kuth substantially discloses all the limitations of the claimed invention, specifically, modified Kuth discloses manual contrast administration (“manual injection, in which the time curve of the delivery of the substance to be injected is recorded. The substance to be injected can be, for example, a contrast agent” [0010]), and specifically, Tsukagoshi discloses wherein the computing the end time for ending the manual contrast administration is based on a characteristic time interval, and the characteristic time interval is a time interval between the start time for starting the manual contrast administration and a time at which a signal level at a defined position in the body reaches a threshold level (“in a case that 300 [HU] is set as the target CT value, the second monitor 31 outputs the instruction to stop injection of the contrast agent to the injector 5 when the CT value within the ROI becomes 300 [HU] or more” [0134], also see T3 in FIG. 3).
Regarding claim 44, modified Kuth substantially discloses all the limitations of the claimed invention, specifically, modified Kuth discloses wherein the control device is configured (“the * outputting the first indication ([0035] illustrated in FIG. 2 is the injector 3A which includes piston 5A and cylinder 7A and mounted fiber-optic switch which includes the control unit 4A having the to the light source 23 and the light sensor 25 connected by the light conductor 21 to the injector 3A which monitors further points in piston 5A in a time-dependent fill state to detect the course of the injection by monitoring light emitted from the light source 23 which traverses with certain losses from cylinder seven a with the subject to be injected,*the term has been interpreted to read on the “the advance signal” being output after the “outputting” of “the first indication”  as the advance signal is interpreted the light signal represented by the visualization of the emitted light traversing along with the movement of the cylinder from the starting point the cylinder having corresponding light emitted [first indication] over the course of the injection, therefore the advance signal/traversing of light emitted over the course of the injection occurs only after the injection has started when the light is first emitted [first indication]). 
Regarding claim 45, modified Kuth substantially discloses all the limitations of the claimed invention, specifically, modified Kuth discloses wherein the control device is configured to display a countdown as the advance signal (“light from the light source 23 is emitted into the light conductor 21 in the control unit 4A. The light conductor 21 conducts the light to the face at the output [display] of the injector 3A. There, the light traverses [the countdown starts], with certain losses the cylinder 7A with the substance to be injected, and is finally conducted from a second part of the light conductor 21 to the light sensor 25, which is likewise located in the control unit .
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi, in view Kuth, further in view of Rousso, as applied to claim 1 above, further in view of Tsukagoshi.
Regarding claim 51, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the outputting the advance signal outputs the advance signal for a predetermined period.
However, in the same field of endeavor, Tsukagoshi teaches wherein the outputting the advance signal outputs the advance signal for a predetermined period ([0063], [0115], [0117] as illustrated in the Time-Density Curve (TDC)* show in FIG. 2, the predetermined time is determined from the time of the start of the injection at time T0 to the end time for the imaging scan T1, which is indicated on the display before the injection end time T2, which is the time when CT value becomes the stopping CT value A. In order to determine T2, the operator observes the displayed TDC on display 26 to designate the timing to in advance of when to stop injection of the contrast agent, *the TDC having been output in advance of the end time, *the TDC is interpreted to read on the advance signal limitation as the TDC serves to provide an operator a visual indication in advance of when to stop the injection of contrast manually).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Taguchi with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/AMY J SHAFQAT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793